Appeal from an order denying appellant’s application to stay arbitration requested by respondent, and directing the parties to proceed to arbitration. Order reversed upon the law and the facts, with $10 costs and disbursements, and application granted. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The provisions of section 3813 of the Education Law must be deemed to be part of the terms of the contract (Strauss v. Union Gent. Life Ins. Go., 170 N. Y. 349, 356) and no demand for payment of respondent’s alleged damages was made as provided in said section. (Cf. Matter of Baker [Board of Educ. of Cent. School Dist., No. 2], 309 N. Y. 551.) Moreover, we are of opinion that the contract does not provide for arbitration between appellant and respondent as to what is described in the demand for arbitration merely as “ the acts of the other contractors.” Ughetta, Hallinan and Kleinfeld, JJ., concur; Beldoek, Acting P. J., dissents and votes to affirm, with the following memorandum: A notice of arbitration is not the type of special proceeding contemplated by section 3813 of the Education Law. That section applies only to a proceeding instituted in a court and submitted to a court for determination. The respondent does not demand arbitration for damages by reason of the acts of other contractors, as stated by the majority. The respondent demands arbitration for damages by reason of the failure of the Board of Education to co-ordinate the work of the contractors and to co-ordinate the acts of the other contractors. These matters are clearly arbitrable. Murphy, J., dissents and votes to affirm, with the following memorandum: The claim is for extras and for damages which have been sustained by reason of failure of appellant to co-ordinate work which it let out by several separate contracts. The contract between the parties provides for arbitration of “ any disagreement” between the parties. Whether the claim is within the comprehension of the agreement is for the arbitrators, as is also the question of compliance with the provisions of section 3813 of the Education Law (Matter of Marchant v. Mead-Morrison Mfg. Co., 252 N. Y. 284, 298; Matter of Lipman [Haeuser Shellac Co.], 289 N. Y. 76; Matter of Tuttman [Kattan, Talamas Export Corp.], 274 App. Div. 395).